Citation Nr: 1533095	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-35 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to August 1978.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1. The evidence is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to noise exposure during active duty.

2. The evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during active duty.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and tinnitus.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

Bilateral Hearing Loss

The Veteran asserts that he has bilateral hearing loss as the result of exposure to acoustic trauma during active duty.  He contends that he was exposed to acoustic trauma from jet aircraft on a daily basis without adequate hearing protection.  According to the Veteran, he began experiencing symptoms of hearing loss and tinnitus during active duty and has continued to experience the same symptoms since his separation from service.

After audiological examination in November 2012, a VA examiner diagnosed bilateral sensorineural hearing loss.  As such, the Board finds the evidence demonstrates a current disability for purposes of service connection.  With respect to an in-service event or injury, service treatment records are negative for any complaints of, treatment for, or diagnosis of hearing loss.  However, the Board finds the Veteran's descriptions of his in-service noise exposure are consistent with his circumstances of service and are competent and credible for purposes of establishing an in-service injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  In particular, the Veteran's DD-214 shows his military occupation specialty was tactical aircraft maintenance specialist, and his service treatment records indicate that he was a part of a hearing conservation program due to his exposure to jet aircraft noise.  Based on this evidence, the Board finds the record demonstrates an in-service event for service connection purposes.

With evidence of a current disability and an in-service event, the remaining element required to establish service connection is a nexus between the current disability and the in-service event.  In this respect, the November 2012 VA examiner provided a negative opinion.  However, the Board finds the opinion carries little probative value as it appears to be based solely on the lack of evidence of hearing loss during active duty.  The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this case, it does not appear that the VA examiner considered the Veteran's reports of in-service noise exposure and symptoms of hearing loss that began during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  

Furthermore, the Board finds it pertinent that hearing loss is considered an organic disease of the nervous system for VA purposes, and as such, it is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  As a result, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Here, the Board finds nothing in the record that would refute the competency and credibility of the Veteran's assertions regarding his symptoms of hearing loss since his in-service noise exposure.  Therefore, the Board finds the Veteran's statements to be competent and credible evidence for service connection purposes.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether bilateral hearing loss is related to in-service noise exposure.  As such, service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran contends that he has tinnitus that had its onset during active duty.  With respect to establishing a current disability, the Board notes that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established a current disability for purposes of service connection.

Concerning an in-service event or injury, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of tinnitus.  However, as noted above, the Board finds the Veteran's descriptions of his in-service noise exposure are consistent with his circumstances of service and are competent and credible for purposes of establishing an in-service event.  In addition, the Veteran is competent to give evidence about what he has experienced; i.e., that he experienced symptoms of tinnitus during active duty.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds the Veteran has established an in-service event and injury for service connection purposes.  

Furthermore, the United States Court of Appeals for Veterans Claims has recognized tinnitus as an organic disease of the nervous system for VA purposes, and therefore, 38 C.F.R. § 3.303(b) is applicable.  Fountain v. McDonald, 2013-0654, 2015 WL 510609 (Feb. 9, 2015).  The Board also notes that a veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C.A. § 1154(a) (2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  Again, the Board finds nothing in the record that would refute the Veteran's competency and credibility.  Therefore, the Veteran's statements concerning symptoms of tinnitus during service and since separation from service are credible and competent evidence of continuity of symptomatology for purposes of service connection.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether tinnitus had its onset during active duty.  As such, service connection for tinnitus is warranted.  Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


